       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiff,                     ) CIVIL ACTION
                                    ) FILE NO. 1:19-cv-04330-LMM
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, AND SHILAN PARHAM, )
                                    )
     Defendants.                    )
__________________________________________________________________

     ANSWER OF DEFENDANT SAFECO INSURANCE COMPANY
OF INDIANA TO PLAINTIFFS’ FIRST AMENDED COMPLAINT [Doc. 87]

      Comes now Safeco Insurance Company of Indiana (“Safeco”) by and

through undersigned counsel, within the time limit allowed by law, and states their

Answer to Plaintiffs’ First Amended Complaint [Doc. 87] (“First Amended

Complaint”).

      Safeco answers the Plaintiffs’ First Amended Complaint as follows:

                       PARTIES AND JURISDICTION

                                        1.

      Safeco is without knowledge or information sufficient to form a belief as to

                                        1
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 2 of 17




the truth of the allegations contained in paragraph 1 of the First Amended

Complaint and such allegations are deemed denied.

                                          2.

      In responding to the allegations contained in paragraph 2 of the First

Amended Complaint, Safeco admits only that it is an insurance company organized

under the laws of the State of Indiana, with its principal place of business in

Massachusetts, and that it is registered to transact business in the State of Georgia.

Safeco further admits only that it may be served with summons and complaint by

service on its registered agent, Corporation Service Company, 40 Technology

Parkway South, Suite 300, Norcross, Georgia 30092 and that it is subject to the

jurisdiction of this Court. Safeco is without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations contained in paragraph 2

of the First Amended Complaint and such allegations are deemed denied.

                                          3.

      Safeco is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 3 of the First Amended

Complaint and such allegations are deemed denied.




                                          2
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 3 of 17




                                 BACKGROUND

                                         4.

      Safeco is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 4 of the First Amended

Complaint and such allegations are deemed denied.

                                         5.

      In responding to the allegations contained in paragraph 5 of the First

Amended Complaint, Safeco admits only that Safeco Insurance Company of

Indiana issued policy number F3254747 (the “Policy”) to named insureds, Marcia

Almeda Scott and Israel Muhammad Scott, with a policy period from July 9, 2017

to July 9, 2018, and that the Policy contains uninsured motorist added on to at-fault

coverage with liability limits of $100,000 for each person and a maximum of

$300,000 for each accident, subject to all terms, conditions, limitations and

exclusions contained in the Policy. A certified copy of the Policy is attached to

Safeco’s initial Answer [Doc. 2] as “Exhibit A.” Safeco denies the remaining

allegations of Paragraph 5 of the First Amended Complaint.

                                         6.

      Safeco admits the allegations contained in paragraph 6 of the First Amended

Complaint.
                                         3
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 4 of 17




                             COUNT 1
                    NEGLIGENT FAILURE TO SETTLE

                                         7.

      Safeco incorporates by this reference its responses to the allegations

contained in paragraphs 1 through 6 of the First Amended Complaint as if fully

stated herein.

                                         8.

      Safeco denies the allegations contained in paragraph 8 of the First Amended

Complaint.

                                         9.

      Safeco denies the allegations contained in paragraph 9 of the First Amended

Complaint.

                                        10.

      Safeco denies the allegations contained in paragraph 10 of the First

Amended Complaint.




                                         4
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 5 of 17




                           COUNT 2
          NEGLIGENT HIRING, TRAINING AND SUPERVISION

                                        11.

      Safeco incorporates by this reference its responses to the allegations

contained in paragraphs 1 through 10 of the First Amended Complaint as if fully

stated herein.

                                        12.

      Safeco denies the allegations contained in paragraph 12 of the First

Amended Complaint.

                                        13.

      Safeco denies the allegations contained in paragraph 13 of the First

Amended Complaint.

                             COUNT 3
                    NEGLIGENCE OF SHILAN PARHAM

                                        14.

      Safeco incorporates by this reference its responses to the allegations

contained in paragraphs 1 through 13 of the First Amended Complaint as if fully

stated herein.

                                        15.

      Safeco is without knowledge or information sufficient to form a belief as to
                                         5
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 6 of 17




the truth of the allegations contained in paragraph 15 of the First Amended

Complaint and such allegations are deemed denied.

                                       16.

      Safeco is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 16 of the First Amended

Complaint and such allegations are deemed denied.

                                       17.

      Safeco is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 17 of the First Amended

Complaint and such allegations are deemed denied.

                                       18.

      Safeco is without knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 18 of the First Amended

Complaint and such allegations are deemed denied.

      In responding to the allegations contained in the final “WHEREFORE”

paragraph of the First Amended Complaint [Doc. 87], Safeco states that said

paragraph, including all numbered sub-paragraphs, contain no factual allegations,

but only prayers for relief.   Consequently, no response to this paragraph is

necessary. To the extent a response may be deemed necessary, Safeco denies the
                                        6
        Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 7 of 17




allegations contained in said paragraph, including all numbered sub-paragraphs,

and denies that Plaintiffs are entitled to any of the relief requested.

                           AFFIRMATIVE DEFENSES

      Having fully responded to Plaintiffs’ First Amended Complaint and without

prejudice to the denials or other averments contained herein, Safeco asserts the

following Affirmative Defenses pursuant to the Federal Rules of Civil Procedure:

                                  FIRST DEFENSE

      Safeco denies all matters and things alleged in Plaintiffs’ First Amended

Complaint unless specifically admitted herein.

                                SECOND DEFENSE

      Plaintiffs’ First Amended Complaint fails to state a claim against Safeco

upon which relief can be granted.

                                 THIRD DEFENSE

      Plaintiffs’ First Amended Complaint fails to state a claim against Safeco for

the recovery of attorney’s fees or costs of litigation upon which relief can be

granted.

                                FOURTH DEFENSE

      Plaintiffs have not sustained damage of the nature, and to the extent, claimed

in the First Amended Complaint, and are precluded from the recovery they seek.
                                            7
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 8 of 17




                                 FIFTH DEFENSE

      Plaintiffs’ claims for relief fail because no act or omission alleged in the

First Amended Complaint against Safeco has been the legal or proximate cause of

any of Plaintiffs’ alleged damages.

                                 SIXTH DEFENSE

      Plaintiffs have failed to join a necessary party pursuant to O.C.G.A. § 9-11-

19.

                               SEVENTH DEFENSE

      Plaintiffs have not satisfied the conditions precedent contained in O.C.G.A.

§ 33-7-11 for seeking recovery of uninsured motorists benefits against Safeco in

that Plaintiffs, individually and collectively, neither filed suit against the

underlying tortfeasor, nor obtained a settlement or judgment against the underlying

tortfeasor in excess of either the per person, or the per accident coverage limits for

bodily injury provided in the tortfeasor’s liability insurance policy. Such failures

bar Plaintiffs’ claims as a matter of law.

                                EIGHTH DEFENSE

       Plaintiffs’ claims for attorney’s fees and costs are barred because the

Plaintiffs have failed to comply with the requirements of O.C.G.A. § 33-7-11(j),

which provides the exclusive remedy for the recovery of extra contractual
                                             8
        Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 9 of 17




damages. For these reasons, Plaintiffs’ claim for an award of attorney’s fees and

costs of litigation fails as a matter of law.

                                  NINTH DEFENSE

      Plaintiffs’ claims for attorney’s fees and costs of litigation fail because

Safeco's actions were not willful, were not intentional, were not unreasonable,

were not in bad faith, were not stubbornly litigious, and Safeco has not caused the

Plaintiffs unnecessary trouble and expense.

                                  TENTH DEFENSE

      If the tortfeasor is not an uninsured or underinsured motorist in fact or in

law, then Plaintiffs are not entitled to any recovery against Safeco.

                               ELEVENTH DEFENSE

      Plaintiffs seek to recover for purported injuries not caused by the incident

complained of.

                               TWELFTH DEFENSE

      Because the Plaintiffs’ First Amended Complaint asserts claims against

Safeco which sound in tort, these claims are barred as a matter of law by the

prohibition against an insured claimant asserting tort claims against their uninsured

motorist insurance carrier for uninsured motorist benefits, which claim sounds in

contract.
                                            9
      Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 10 of 17




                          THIRTEENTH DEFENSE

      The Policy issued by Safeco to Plaintiffs, in Form SA-2890/GAEP 12/15,

provides as follows:

      PART C – UNINSURED MOTORISTS COVERAGE

      UNINSURED MOTORISTS COVERAGE – ADDED ON TO AT-
      FAULT LIABILITY LIMITS

      INSURING AGREEMENT

      A.    If the Declarations indicates that Uninsured Motorists
            Coverage – Added On to At-Fault Liability Limits
            applies, we will pay damages which an insured is legally
            entitled to recover from the owner or operator of an
            uninsured motor vehicle because of:

            1. Bodily injury sustained by an insured and caused by
               an accident; and

            2. Property damage caused by an accident.

            The owner’s or operator’s liability for these damages
            must arise out of the ownership, maintenance or use of
            the uninsured motor vehicle.

            We will pay under this coverage only after the limits of
            liability under any applicable liability bonds or policies
            have been exhausted by payment of judgments or
            settlements. However, if a settlement is made between
            an insured and the insurer of the uninsured motor
            vehicle for an amount that does not exhaust the limits of
            liability under any applicable liability bonds or policies,
            we will not pay under this coverage unless we previously
            consented to such settlement in writing.
                                        10
Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 11 of 17




     Any judgment for damages arising out of a suit brought without our
     written consent is not binding on us.

     ***

LIMIT OF LIABILITY

A.   The limit of liability shown in the Declarations for “each
     person” for Uninsured Motorist Coverage – Added On to
     At-Fault Liability Limits is our maximum limit of
     liability for all damages, including damages for care and
     loss of services (including loss of consortium and
     wrongful death), arising out of bodily injury sustained
     by any one person in any one accident.

     Subject to this limit for “each person”, the limit of
     liability shown in the Declarations for “each accident”
     for Uninsured Motorists Coverage – Added On to At-
     Fault Liability Limits is our maximum limit of liability
     for all damages for bodily injury resulting from any one
     accident.

     The limit of Property Damage Liability shown in the
     Declarations for “each accident” for Uninsured Motorists
     Coverage – Added On to At-Fault Liability Limits is our
     maximum limit of liability for all property damage
     resulting from any one accident.

     This is the most we will pay regardless of the number of:

     1. Insureds;

     2. Claims made;

     3. Vehicles or premiums shown in the Declarations; or

     4. Vehicles involved in the accident.
                                11
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 12 of 17




             ***

      D.     We will not make a duplicate payment under this
             coverage for any element of loss for which payment has
             been made by or on behalf of persons or organizations
             who may be legally responsible.

      To the extent each Plaintiff, including the Plaintiffs’ minor child, did not

obtain a recovery of the per person limits of liability available under a policy of

liability insurance issued to the tortfeasor; or the Plaintiffs, including their minor

child, failed to recover the per accident limits of liability under said policy, the

Plaintiffs have failed to exhaust the limits of liability available under the

tortfeasor’s liability coverage, which failure precludes recovery by the Plaintiffs of

uninsured motorist benefits under the Policy. However, to the extent the Plaintiffs

(and their minor child) are entitled to uninsured motorists benefits under the

Policy, which is explicitly denied, any such benefits are subject to the terms,

conditions, limitations and exclusions contained in these provisions of the Policy,

and specifically including the limits of liability provided in the Policy ($100,000

each person / $300,000 each accident) for uninsured motorists coverage.

                           FOURTEENTH DEFENSE

      The Policy issued by Safeco to Plaintiffs, in Form SA-2890/GAEP 12/15,

provides as follows:

                                         12
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 13 of 17




      LEGAL ACTION AGAINST US

      A.     No legal action may be brought against us until there has
             been full compliance with all the terms of this policy. In
             addition, under Part A, no legal action may be brought
             against us until:

             1.    We agree in writing that the “insured” has an
                  obligation to pay; or

             2. The amount of that obligation has been finally
                determined by judgment after trial.

      B.     No person or organization has any right under this policy
             to bring us into any action to determine the liability of an
             insured.

      As described above, Plaintiffs have not fully complied with all the terms of

the Policy, and such failure bars the instant action.

                             FIFTEENTH DEFENSE

      Plaintiffs’ First Amended Complaint is barred, in whole or in substantial

part, based upon the Court’s June 24, 2020 Order [Doc. 82] dismissing the claims

of Marcia and Israel Scott’s against Shilan Parham, including their claims for

medical expenses on behalf of their minor child. The minor has not sustained an

uninsured injury and is not entitled to any recovery under the Safeco policy.




                                          13
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 14 of 17




                             SIXTEENTH DEFENSE

      Inasmuch as the First Amended Complaint does not describe the alleged

underlying claims or damages with sufficient particularity to enable Safeco to

determine all of its legal, contractual and equitable rights, Safeco reserves the right

to amend or supplement the averments of its Answer to assert any and all defenses

ascertained through further investigation and discovery in this action.

      WHEREFORE, Safeco respectfully demands judgment dismissing

Plaintiffs’ First Amended Complaint with prejudice and awarding it such other and

further relief as the Court may deem just and proper, including the fees and costs

incurred in defending this action.

      Respectfully submitted this 28th day of July 2020.

                                        ISENBERG & HEWITT, P.C.

                                        /s/ Hilary W. Hunter
                                        Hilary W. Hunter
                                        Georgia Bar No. 742696
                                        Brent J. Kaplan
                                        Georgia Bar No. 406825
                                        600 Embassy Row, Suite 150
                                        Atlanta, GA 30328
                                        (770) 351-4400 (T)
                                        Attorneys for Safeco Insurance
                                        Company of Indiana




                                          14
     Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 15 of 17




                     LOCAL RULE 7.1 CERTIFICATE

      The undersigned counsel hereby certifies that this pleading was prepared

with one of the font and point selections approved by the Court in L.R. 5.1.C.

Specifically, Times New Roman was used in 14 point.


                                           ISENBERG & HEWITT, PC

                                           /s/ Hilary W. Hunter
                                           Brent J. Kaplan
                                           Georgia Bar No. 406825
                                           Hilary W. Hunter
                                           Georgia Bar No. 742696
                                           600 Embassy Row, Suite 150
                                           Atlanta, GA 30328
                                           (770) 351-4400-(T)
                                           Attorneys for Safeco Insurance
                                           Company of Indiana




                                      15
       Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 16 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MARCIA SCOTT AND ISRAEL             )
SCOTT (for themselves and as a      )
representative of their minor child),
                                    )
                                    )
     Plaintiff,                     ) CIVIL ACTION
                                    ) FILE NO. 1:19-cv-04330-LMM
v.                                  )
                                    )
SAFECO INSURANCE COMPANY OF )
INDIANA, A LIBERTY MUTUAL           )
COMPANY, AND SHILAN PARHAM, )
                                    )
     Defendants.                    )
_____________________________________________________________

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on July 28, 2020 she electronically

filed the ANSWER OF DEFENDANT SAFECO INSURANCE COMPANY

OF INDIANA TO PLAINTIFFS’ FIRST AMENDED COMPLAINT [Doc. 87]

with the United States District Court’s electronic filing system and that she also

served the foregoing by depositing a copy of same in the United States mail with

sufficient postage affixed addressed to:

                              Jamillah Goza, Esq.
                         Law Office of J. Scott Goza, LLC
                             3775 Stagecoach Pass
                             Ellenwood, GA 30294

                              Matthew J. Hurst, Esq.
                              Marcia S. Freeman, Esq.
                                           16
Case 1:19-cv-04330-LMM Document 89 Filed 07/28/20 Page 17 of 17




           Waldon Adelman Castilla Heistand & Prout
                900 Circle 75 Parkway, #1040
                     Atlanta, GA 30339

                                   /s/ Hilary W. Hunter
                                   Georgia Bar No. 742696
                                   Isenberg & Hewitt, P.C.
                                   600 Embassy Row, Suite 150
                                   Atlanta, GA 30328;
                                   (770) 351-4400 (T)
                                   Attorneys for Defendant




                              17
